Citation Nr: 9900400	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  96-23 437A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES


1.  Entitlement to service connection for lumbar strain with 
sciatic nerve involvement secondary to service connected 
cervical laminectomy with degenerative joint disease.

2.  Entitlement to restoration of a 40 percent evaluation for 
residual partial laminectomy of the cervical spine with 
degenerative joint disease, currently rated 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1974 to 
September 1986.

This matter is before the Board of Veterans Appeals (Board) 
of the Department of Veterans Affairs (VA), on appeal from 
rating determinations in May 1995 and April 1996 by the 
Roanoke, Virginia Regional Office (RO).


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends his lumbar spine disability is 
etiologically related to his service-connected cervical spine 
disability.  The veteran also contends that his cervical 
spine disability has not improved and that the evaluation 
therefore should not have been reduced.



DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met his 
initial burden of presenting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
service connection for a lumbar spine disability secondary to 
service-connected cervical spine disability is well grounded.  
It is further the decision of the Board that restoration of 
the 40 percent evaluation for residual partial laminectomy of 
the cervical spine with degenerative joint disease is 
warranted.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence to show 
that a lumbar spine disability is etiologically or causally 
related to his service-connected cervical spine disorder.

2.  The May 1995 rating decision reducing the evaluation for 
the service-connected residual partial laminectomy cervical 
spine with degenerative joint disease was not based on a 
comprehensive review of the record or a full or complete 
medical examination showing sustained improvement.


CONCLUSIONS OF LAW

1.  The claim for service connection for lumbar strain with 
sciatic involvement secondary to service-connected cervical 
laminectomy with degenerative joint disease is not well 
grounded.  38 U.S.C.A. § 1110, 5107(a), 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.310 (1998).

2.  The criteria for restoration of a 40 percent evaluation 
for residual partial laminectomy of the cervical spine with 
degenerative joint disease are met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.1, 4.2, 
4.10, 4.13 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  An RO decision dated in December 1992 
found that the veterans service-connected disability 
warranted an increased evaluation of 40 percent.  At that 
time, a June 1992 VA examination report showed the veterans 
primary complaint was of upper back pain with radiation to 
the right shoulder.  Physical examination revealed the 
veteran had pain with lateral right rotation and decreased 
range of motion of the cervical spine.  There were no 
postural abnormalities or fixed deformity.  There was 
evidence of cervical and upper lumbar spasm.  Range of motion 
of the cervical spine was forward flexion and backward 
extension both to 15 degrees, lateral flexion was 30 degrees 
bilaterally and rotation was 40 degrees bilaterally.  There 
was evidence of objective pain on motion with flexion of the 
neck on right lateral rotation.  There was also right 
cervical radiculopathy.  Results of an MRI performed in April 
1992 showed severe spinal degenerative joint disease and 
severe osteophytes at C5-6 and status post laminectomy.  The 
diagnosis was residuals of postoperative laminectomy at C6-7 
with degenerative joint disease at C5-6 and C6-7.  

VA outpatient treatment records dated from February to 
December 1992 showed continued treatment for cervical spine 
pain.  Specifically, a VA neurological report dated in May 
1992 showed the veteran complained of aching pain in the neck 
and numbness of the left little and ring fingers.  
Examination revealed full range of motion with mild pain at 
extreme rotation to the right.  There was no evidence of 
tenderness or spasm.  Muscle bulk was normal throughout at 
5/5 except for the right hand at 4+/5.  There were decreased 
peripheral pulses of the ulnar distribution bilaterally.  The 
clinical impression was status post-partial laminectomy of 
C6-C7; degenerative changes at C5-6 and C6-7 and 
radiculopathy at C5-6 bilaterally.  

VA outpatient treatment records dated in 1992 show the 
veteran was evaluated in December for complaints of back pain 
on exertion.  

A June 1993 VA examination report reflects complaints of 
upper back pain with any activity and occasional radiation 
into the arm and hand.  The veteran reported the symptoms 
were relieved by heat and traction.  Examination revealed the 
veteran stood with his neck stiff but there were otherwise no 
other abnormalities and musculature of the back was described 
as good.  Range of motion of the neck was forward flexion was 
to 35 degrees, extension was to 35 degrees and lateral 
flexion was 25 degrees bilaterally.  Left rotation was to 50 
degrees and right rotation was to 40 degrees.  There was 
objective evidence of pain at extremes of motion and tingling 
of the right hand.  An MRI showed osteophytes at C5-6 and C6-
7.  The diagnosis was residuals of partial laminectomy of the 
cervical spine with degenerative changes at multiple levels.  

At a VA examination conducted in July 1994 the veteran 
complained of continued intermittent upper back an lower 
cervical pain on activity relieved by heat and cervical 
traction.  Examination of the cervical spine showed no 
evidence of postural abnormalities or fixed deformity and the 
musculature of the back was within normal limits.  Range of 
motion was forward flexion to 5 degrees and extension to 5 
degrees with moderate pain.  Left lateral flexion was to 25 
with no difficulty and right lateral flexion was within 
normal limits.  There was objective evidence of moderate pain 
on flexion, extension and lateral rotation of the neck and no 
evidence of neurological involvement.  An MRI showed an 
enhancing scar at C6-7 and large posterior osteophytes at C5-
6 and C6-7.  The clinical impression was status post C5-C6 
laminectomy and degenerative joint disease at C5 and C7.  The 
X-ray report showed no significant interval change. 

In November 1994, based upon the findings of this 
examination, the RO proposed to reduce the rating from 40 
percent to 20 percent.  The veteran disagreed with the 
proposed reduction and requested a personal hearing.  

A VA outpatient treatment record dated in February 1995 
indicated the veterans symptoms were unchanged with 
complaints of periodic pain in cervical area upon awaking and 
with lifting.  The veteran reported the pain occurred two to 
three days per week and lasts 5 to 6 hours with radiation of 
pain and numbness to the right upper extremity.  Treatment 
consisted of a heating pad but he was not on any current 
medication.  Examination revealed pain on passive movement to 
the extreme right but no spasms.  There was normal bulk and 
muscle strength.  Deep tendon reflexes were 1+ in the upper 
extremities, right greater than left and sensation was intact 
bilaterally.  The clinical assessment was cervical 
degenerative joint disease and status post laminectomy of C4-
7; recurrent pain episodes and severe limitation of motion.

In March 1995 the veteran and his representative appeared 
before a hearing officer at the RO and argued that the 
veterans condition had not improved since the ROs decision 
to assign the 40 percent rating in December 1992.  The 
veteran also testified that clinical findings in July 1994 
indicate that there has been no change in his treatment since 
1992.  He also testified that he has cervical pain on waking 
two to three times a week generally relived by traction and 
heat.  He also testified that physical activity during the 
day causes severe pain in the evening as well as moderate to 
severe pain the following morning.  The veteran testified 
that on these occasions he was usually in traction for two to 
three hours and that that pattern has not changed since 1992.  
The veteran also testified that prior to 1992 he was employed 
and during that time missed very little work. 

The hearing officer requested another VA examination and the 
veteran was scheduled in April 1995.  At that time his 
present complaint was of constant pain in the neck region 
that radiates to the right arm.  Examination revealed a 
surgical scar, 1½ inches long in the C6 region.  The veteran 
had a history of suggestive of C7 radiculopathy but no 
evidence of a neurological deficit was noted.  The examiner 
noted the veteran constantly grabbed his neck in his hands 
and grimaced as if in severe pain.  There was no fixed 
deformity but limited motion of the cervical spine and 
objective evidence of pain on motion.  Forward flexion was to 
15 degrees and backward extension to 15 degrees.  Lateral 
flexion was 15 degrees bilaterally and rotation was 25 
degrees bilaterally. X-rays of the cervical spine confirmed 
degenerative joint disease.  The clinical impression was 
cervical pain with status laminectomy C6 with radiculopathy 
C7 with no neurological deficit.  A copy of the VA 
neurological report dated in February 1995 was included with 
the VA examination report for completeness.

In a May 1995 decision, the RO implemented its reduction of 
the rating from 40 percent to 20 percent, effective in 
September 1995.

In May 1995 the veteran filed a claim for service connection 
for lumbar strain with sciatic nerve involvement.  A VA 
treatment record dated in November 1995 shows the veteran was 
evaluated primarily for neck pain and was being treated 
conservatively with analgesics.  He also reported cervical, 
thoracic and lumbar problems.  Straight leg raising was 
negative and strength was normal in all groups of the upper 
and lower extremities.  


I. Cervical Spine

Analysis.  The Board finds that the veterans claim for 
restoration of the 40 percent evaluation for residuals 
partial laminectomy of the cervical spine with degenerative 
joint disease is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, he has presented a claim 
which is plausible.  Accordingly, the Board must take into 
consideration the medical history of the veteran in order to 
ascertain whether there has been a recent change in the level 
of disability.

In the instant case, the RO proposed a reduction of the 
veteran's 40 percent rating in November 1994 and in a May 
1995 decision, the RO implemented its reduction of the rating 
from 40 percent to 20 percent, effective in September 1995.  
The Board notes that a reduction of the 40 percent rating, 
taken within less than five years of the award, is not 
governed by the provisions of 38 C.F.R. § 3.344 regarding 
stabilization of ratings.  38 C.F.R. § 3.344(c) (1998).

The United States Court of Veterans Appeals (Court), in Brown 
v. Brown, 5 Vet.App. 413 (1993), held that there are several 
VA regulations applicable to all rating reductions, 
regardless of whether the rating has been in effect for five 
years or more as required by § 3.344(c).  Specifically, 38 
C.F.R. § 4.1 (1998) states that "[i]t is . . . essential, 
both in the examination and in the evaluation of the 
disability, that each disability be viewed in relation to its 
history."  Similarly, 38 C.F.R. § 4.2 (1998) establishes that 
"[i]t is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present."  These 
provisions impose a clear requirement that VA rating 
reductions, as with all VA rating decisions, be based upon 
review of the entire history of the veteran's disability.  
Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  
Furthermore, 38 C.F.R. § 4.13 (1998) provides: "When any 
change in evaluation is to be made, the rating agency should 
assure itself that there has been an actual change in the 
condition, for better or worse, and not merely a difference 
in the thoroughness of the examination or in use of 
descriptive terms."

Pursuant to these provisions, the RO and Board are required 
in any rating-reduction case to ascertain, based upon review 
of the entire recorded history of the condition, whether the 
evidence reflects an actual change in the disability and 
whether the examination reports reflecting such change are 
based upon thorough examinations. See Schafrath, supra 
("these requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report and to enable VA to make a 
more precise evaluation of the level of disability and of any 
changes in the condition.").  Finally, 38 C.F.R. § 4.10 
(1998) establishes that "[t]he basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body, to function 
under the ordinary conditions of daily life, including 
employment", and 38 C.F.R. § 4.2 (1998) directs that "[e]ach 
disability must be considered from the point of view of the 
veteran working or seeking work."  Thus, in any rating-
reduction case not only must it be determined that an 
improvement in a disability has actually occurred but also 
that that improvement actually reflects an improvement in the 
veteran's ability to function under the ordinary conditions 
of life and work.  Brown v. Brown, 5 Vet.App. at 420-421.

The 1992 examination that resulted in a 40 percent evaluation 
reflected upper back pain with radiation to the right 
shoulder, significant limitation of motion and objective 
evidence of pain on motion.  The 1994 and 1995 clinical 
evidence, in conjunction with the intent to reduce, reflects 
that there has been no significant change in the veteran's 
condition.  The veteran continues to have upper back and 
lower cervical pain, decreased range of motion and moderate 
pain on flexion, extension and lateral rotation of the neck.  
In addition, there is no indication whether a comparison of 
the two examinations would disclose an improvement.  

Whether the current findings would warrant a 40 percent 
evaluation if this were an original claim is not germane to 
the appeal.  The issue is whether there has been improvement.  
The rating panel, in December 1992, concluded that the 
findings of record warranted a 40 percent evaluation.  The 
evidence associated with the file since that rating decision 
is not significantly dissimilar so as to support a rating 
reduction and thus actual improvement was not shown.  The 
Board notes that neither the rating proposal to reduce nor 
the rating reducing the evaluation addressed whether there 
was improvement, only whether the veteran met the criteria 
for an evaluation in excess of 20 percent.  

Also a review of the May 1995 RO decision reveals that the 
rating reducing the evaluations did not consider the 
veterans cervical spine disability and its effect on his 
ability to work.  The RO did not specifically discuss this in 
the rating which proposed the severance or in the actual 
severance rating decision.  Thus, it appears that a key 
consideration in determining the impairment of the veterans 
cervical spine, the effect on his ability to work, was not 
fully considered.  In essence, the rating board failed to 
consider the appropriate regulatory requirements, thus 
rendering the rating decision defective.  Therefore, 
retroactive reinstatement of his 40 percent rating to 
September 1995, the effective date of the reduction, is 
required.

II. Lumbar Spine

Analysis.  The preliminary requirement for establishing 
entitlement to any VA benefit is that the applicant submit a 
claim which is sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).  The United 
States Court of Veterans Appeals (Court) has defined a well-
grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
a claim need not be conclusive but only possible to satisfy 
the initial burden of 38 U.S.C.A. § 5107.  Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the claim is not 
well grounded, the veteran cannot invoke the VAs duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998).

In order for a claim of service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service disease or 
injury and the current disability (medical evidence).  Caluza 
v. Brown, 7 Vet.App. 498 (1995).  

The law provides that service connection may be granted for 
disability which is shown to have been incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 1998).  In order to grant service 
connection on a secondary basis 38 C.F.R. § 3.310(a) (1998) 
provides that the injury or disease must be proximately due 
to or the result of the service-connected disease or injury.  
When a service-connected disability aggravates, but is not 
the proximate cause of, a nonservice-connected disability, 
service connection may be established for the increment of 
the nonservice-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet.App. 439 
(1995).  

The veteran has alleged that his lumbar strain is in some 
manner etiologically or causally related to his service-
connected cervical spine disability.  When a veteran contends 
that his service-connected disability had caused a new 
disability, he must submit competent medical evidence of a 
causal relationship between the two disabilities to establish 
a well-grounded claim.  Jones (Wayne L.) v. Brown, 7 Vet.App. 
134 (1994).  

The evidence of record does not contain any supportive 
medical opinion regarding any current lumbar strain 
disability.  In fact, the veteran has not brought forth any 
evidence that would establish that a current lumbar strain 
exists.  Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992).  Furthermore, the veterans 
self-reported history of the onset of his condition, as 
recited in his original claim for service connection, is not 
competent medical evidence to make his claim well grounded.  
LeShore v Brown, 8 Vet.App 406 (1995).  Therefore with 
respect to the first prong of Caluza, the Board notes that 
the medical evidence as outlined above fails to demonstrate 
that the veteran currently has lumbar strain.  In the absence 
of such a diagnosis there can be no valid claim.  Thus, this 
conclusion also refutes a grant of service connection for 
lumbar strain on the basis of Allen v. Brown, 7 Vet.App. 439 
(1995), which would be permitted if the cervical spine 
disability caused aggravation of that condition.

While the veterans allegations of entitlement have been 
considered, his lay assertions, as they pertain to a question 
of medical diagnosis, or causation, are not supported by 
competent evidence and as such, cannot constitute evidence to 
render the claims well grounded under 38 U.S.C.A. § 5107(a); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Tirpak v. Derwinski, 2 
Vet.App 609 (1992); Grottveit v. Brown, 5 Vet.App. 91 (1993).

In the absence of competent evidence of a current lumbar 
strain which is causally related to a service-connected 
disease or injury, the Board finds that well-grounded claim 
of secondary service connection has not been presented.  In 
the absence of a well-grounded claim, the Board does not have 
jurisdiction to decide the merits of the matter, and the 
appeal must be denied.  Boeck v. Brown, 7 Vet.App. 14 (1994).  



ORDER

Entitlement to service connection lumbar strain with sciatic 
involvement, secondary to service-connected cervical 
laminectomy with degenerative joint disease is denied.  

The 40 percent evaluation for the service-connected residual 
partial laminectomy of the cervical spine with degenerative 
joint disease is restored.  The appeal is allowed, subject to 
the regulations governing the payment of monetary benefits.



		
	ROBERT A. LEAF
	Acting Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
